—Order unanimously reversed on the law, indictment reinstated and matter remitted to Monroe County Court for further proceedings on the indictment. Memorandum: County Court erred in dismissing the indictment based solely upon the People’s inability to proceed on the scheduled trial date when the complaining witness failed to appear. The court had no authority to dismiss the charges for " 'failure to prosecute’ ” (People v Douglass, 60 NY2d 194, 200; see, People v Merlo, 183 AD2d 730, 731; People v Moore, 158 AD2d 721, 722) or based upon the People’s inability to secure the attendance of a witness (see, People v Merlo, supra; People v Roesch, 163 AD2d 429, 430; People v De Carr, 158 AD2d 912, 913-914, lv denied 75 NY2d 965). Furthermore, the record fails to show "the existence of some compelling factor, consideration or circumstance clearly demonstrating that conviction or prosecution of the defendant upon such indictment * * * would constitute or result in injustice” (CPL 210.40 [1]). Upon our review of the factors set forth in CPL 210.40 (1), we conclude that dismissal of the indictment in furtherance of justice is not warranted (see, People v De Carr, supra). Finally, we note that we are precluded from reviewing defendant’s alternative arguments for affirmance (see, CPL 470.15 [1]; People v Goodfriend, 64 NY2d 695; People v Moore, supra, at 722). (Appeal from Order *1065of Monroe County Court, Maloy, J.—Dismiss Indictment.) Present—Green, J. P., Pine, Fallon, Callahan and Davis, JJ.